           Case 1:19-cr-00602-RA Document 20 Filed 12/11/19 Page 1 of 1

                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        December 11, 2019
By ECF and Email

The Honorable Ronnie Abrams
United States District Judge
40 Foley Square
Southern District of New York
New York, New York 10007

               Re:     United States v. Michael Hild,
                       19 Cr. 602 (RA)

Dear Judge Abrams:

        On August 28, 2019, prior to this case being assigned to Your Honor, the Honorable
Gregory H. Woods, United States District Judge, sitting in Part I, issued a post-indictment
restraining order prohibiting the Defendant or his wife, Laura Hild, from selling or otherwise
encumbering over two dozen real properties in Richmond, Virginia owned directly or indirectly
by Laura Hild. The restraining order was issued after Judge Woods found probable cause to
believe that those properties were purchased with proceeds of the fraudulent schemes alleged in
the Indictment. The parties and counsel for Ms. Hild have now reached agreement regarding an
interlocutory sale of certain of those properties, with the net proceeds of the sale to be placed in
escrow pending the resolution of this case.

       In order to effectuate the sale, we request that the Court entered the enclosed order.
Subject to the Court’s authorization, the parties expect that the anticipated auction of the
properties will take place on December 17, 2019.


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  by:              /s/
                                                        Jordan Estes
                                                        Scott Hartman
                                                        Assistant United States Attorneys
                                                        (212) 637-2543/2357
cc:    Counsel for Michael Hild (by ECF)
